Citation Nr: 0903092	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an automobile allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an adverse determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  An application for an automobile allowance, 
dated in July 2004, was denied by VA in a March 2005 letter.  
A notice of disagreement was received from the veteran in 
September 2005, and a statement of the case was issued in 
March 2006.  A substantive appeal was received by VA later in 
March 2006.  

The veteran testified at a video conference hearing before 
the undersigned in March 2008, and a transcript of the 
hearing is of record.


FINDING OF FACT

The veteran has previously received a grant for the purchase 
of an automobile.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile have not been met.  38 U.S.C.A. §§ 3901, 3902, 
3903, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 3.808 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159 (2008).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  As set forth in more detail below, the 
facts in this case are not in dispute and the veteran's 
appeal must be denied as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Neither the veteran nor his 
representative has argued otherwise.

Applicable Law

VA assists in providing an automobile or other conveyance to 
each eligible person by paying the total purchase price of 
the automobile or other conveyance (including all State, 
local, and other taxes) or a prescribed limit (currently 
$11,000), whichever is the lesser, to the seller from whom 
the eligible person is purchasing under a sales agreement 
between the seller and the eligible person.  38 U.S.C.A. § 
3902 (West 2002 and Supp. 2007).  No eligible person shall be 
entitled to receive more than one automobile or other 
conveyance.  38 U.S.C.A. § 3903 (West 2002).

A veteran is eligible for certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance if he or she had active military, naval or 
air service and exhibits one of the following as the result 
of a disease or injury incurred in or aggravated during 
active service: (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b) (2006). For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2008).


(CONTINUED ON NEXT PAGE)




Analysis

The pertinent facts in this case are not in dispute.  The 
evidence on file reveals that VA Form 21-4502, Application 
for Automobile or Other Conveyance and Adaptive Equipment, 
dated and received by VA in October 1996 was approved in 
November 1996, in light of the permanent loss of use of his 
service-connected left lower extremity.  

The 1996 application form contained the following notation:

NOTE: A VETERAN IS ONLY ENTITLED TO A GRANT FOR ONE 
AUTOMOBILE OR OTHER CONVEYANCE DURING HIS OR HER LIFETIME.  
This one-per-lifetime grant does not apply to adaptive 
equipment.

According to a November 1996 VA letter, the veteran was 
awarded $5,500 for the purchase of an automobile or other 
conveyance, the statutory amount authorized at the time of 
that award.  He purchased a 1994 Buick Regal in November 1996 
for $7,000.

The veteran has contended, including at his March 2008 video 
conference hearing, that his physical condition has gotten 
worse and the Buick Regal automobile was too old and could 
not be adapted to his physical needs, including going to his 
medical appointments.  He further asserted that the previous 
auto allowance was insufficient for his needs and that he 
should be entitled to an additional allowance based on the 
increased dollar amount now authorized for purchase of a 
vehicle.  These contentions appear to be akin to an argument 
based on the principles of equity and good conscience.  

It appears from the evidence on file that the veteran 
purchased a VW Touareg in September 2004, and there is a 
letter from Colonial VW/Subaru, received by VA in November 
2004, in which it is noted that the veteran traded his 
automobile due to its deteriorating physical condition and 
his not being able to operate the vehicle in a safe manner.  
The letter goes on to note that it would be impractical, 
unsafe, and extremely costly to retrofit the veteran's 
previous vehicle with the needed adaptive equipment.

Although the Board is sympathetic to the veteran's claim, the 
law specifically provides that a veteran may not receive more 
than one automobile allowance.  It is well settled that the 
payment of monetary benefits must be authorized by statute; 
the principles of equity cannot be applied to award benefits 
that are not so authorized.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Consequently, the veteran's current 
application for an automobile allowance must be denied.  38 
U.S.C.A. 
§ 3903 (West 2002).

For the reasons set forth above, the Board must find that 
there is no legal basis for financial assistance in the 
purchase of an automobile.  This case is one in which the law 
is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to a financial assistance in the purchase of an 
automobile is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


